Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 1, 4, 8-10, 15 and 17, the cancelation of claim 16, and the addition of claim 21, as filed on February 1, 2021, are acknowledged.  
The amendment made to the specification is responsive.  The previous objection to the specification, as set forth in the Office action mailed on August 21, 2020, has been withdrawn.
Amendments made to claims 1, 9, 10 and 15 are responsive.  The previous objections to the claims, as set forth in the office action mailed on August 21, 2020, have been withdrawn.
Applicant's arguments, see Remarks filed on February 1, 2021, with respect to amended claims 1, 8 and 15 have been fully considered and are persuasive.  The previous prior art rejections to the claims and their dependent claims, as set forth in the Office action mailed on August 21, 2020, have been withdrawn.

Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  

Regarding claims 2-7 and 21, they are dependent from claim 1.
Regarding claim 8, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on August 21, 2020, see Applicant's arguments filed on February 1, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: performing a first planarization process to remove a first portion of the dielectric layer over the first and second gate stacks, wherein a second portion of the of the dielectric layer is disposed directly over the first gate while no 
Regarding claims 9-14, they are dependent from claim 8.
Regarding claim 15, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on August 21, 2020, see Applicant's arguments filed on February 1, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: forming a first gate stack and a second gate stack over a substrate, wherein the first and second gate stacks each includes a gate electrode layer, wherein the second gate stack extends to a different height over the substrate than the first gate stack, wherein the first and second gate stacks each further includes a first hard mask layer disposed over the gate electrode layer and a second hard mask layer disposed over the first hard mask layer; removing the second portion of the ILD layer and the ESL layer over the first and second gate stacks to expose a portion of the first and second gate stacks, wherein the exposed portion of the first and second gate stacks includes exposing the second hard mask layer in the first and second gate stacks, in the context of the instant claim.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713